Appeal from a judgment of the County Court of Sullivan County (Hanofee, J.), rendered January 4, 1990, convicting defendant upon her plea of guilty of three counts of the crime of attempted criminal sale of a controlled substance in the third degree.
Defendant argues only that the concurrent prison sentences she received as a second felony offender of ZVz to 7 years upon her plea of guilty were harsh and excessive. However, she entered her plea knowing that she would receive the sentences ultimately imposed and the plea was to the reduced charges of attempted criminal sale of a controlled substance in the third degree instead of the three counts of actual sale as originally charged in the indictment. Under these circumstances, it cannot be said that County Court abused its discretion when it imposed sentence on defendant (see, People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899).
Judgment affirmed. Mahoney, P. J., Casey, Weiss, Yesawich, Jr., and Levine, JJ., concur.